 


109 HCON 173 IH: Expressing support for the goals of Veterans Educate Today’s Students (VETS) Day, and for other purposes.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 173 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Pallone (for himself, Ms. Pryce of Ohio, Ms. Hart, Mr. Holt, Mr. Menendez, Mr. Faleomavaega, Mr. Brady of Pennsylvania, Mr. Bishop of Georgia, Mr. Case, Mr. Kind, Mr. Wynn, Mr. Skelton, Mrs. McCarthy, Mr. Spratt, Mr. Chandler, Ms. Carson, Mr. McDermott, Mr. Van Hollen, Mr. Tanner, Mr. Moran of Virginia, Mr. Kucinich, Mrs. Jones of Ohio, Mr. Costello, Mr. Brown of Ohio, Mr. Conyers, Mr. Serrano, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Ms. Bordallo, Mr. Grijalva, Mr. Davis of Florida, Mr. Scott of Georgia, Mr. Wexler, Ms. Corrine Brown of Florida, Mr. Sanders, Mr. Gibbons, Mr. Wilson of South Carolina, Mr. Porter, Mr. Turner, Mr. Jones of North Carolina, Mrs. Northup, Mr. Burton of Indiana, Mr. Alexander, Mr. Goode, Mr. Kennedy of Minnesota, Mr. Goodlatte, Mr. Bartlett of Maryland, Mr. Green of Wisconsin, Mrs. Myrick, Mr. Fossella, Mr. Shimkus, Mr. Platts, Mr. Sessions, Ms. Harris, Mr. Herger, and Mr. King of New York) submitted the following concurrent resolution; which was referred to the Committee on Veterans’ Affairs
 
CONCURRENT RESOLUTION 
Expressing support for the goals of Veterans Educate Today’s Students (VETS) Day, and for other purposes. 
  
Whereas the United States has, in the course of its history, fought in many wars and conflicts to defend freedom and protect the interests of the Nation; 
Whereas millions of men and women have served the Nation in time of need as members of the Armed Forces; 
Whereas the service of veterans has been vital to the Nation, and the sacrifices made by veterans and their families should not be forgotten with the passage of time; 
Whereas children throughout the Nation would benefit from programs that provide education about veterans and that instill a patriotic appreciation of the sacrifices made by veterans to defend freedom and to protect the interests of the Nation; 
Whereas efforts are being made throughout the Nation to devote November 10, or another date as may be designated, to an event known as Veterans Educate Today’s Students Day; and 
Whereas schools that participate in Veterans Educate Today’s Students Day set aside a portion of the school day for the study, recognition, and appreciation of veterans: Now, therefore, be it 
 
That the Congress— 
(1)recognizes the importance of veterans to the United States; 
(2)expresses support for the goals of Veterans Educate Today’s Students Day; 
(3)urges teachers, civic leaders, and veterans to carry out programs that educate children about the service of veterans and the sacrifices made by veterans and their families; and 
(4)encourages the people of the United States to participate in local and national activities recognizing Veterans Educate Today’s Students Day and other events that foster education about the importance of veterans to the Nation. 
 
